DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Response to Amendment
The amendment filed 06/16/2020 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-21 previously set forth in the Final Office Action mailed 12/03/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a transmitting/receiving unit” in claim 1 and claim 13, line 3. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to  [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an imaging unit” in claim 1 and claim 13, line 6. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to  [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an analysis unit” in claim 1 and claim 13, line 8. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an elasticity parameter calculation unit” in claim 2, line 2. The unit is interpreted as part of imaging unit ([0059]).
"a two-dimensional image processing unit” in claim 3, line 2. The unit is interpreted as part of imaging unit ([0030], [0057]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura et al (US 20110194748), hereinafter Tonomura, in view of Bocirnea (US 20120254747), hereinafter, Bocirnea.
Regarding claim 1, Tonomura teaches an ultrasound elastography system (Figs. 1-2), comprising: an ultrasound probe (The ultrasonic probe 1 [0025]); 
a transmitting and receiving unit that excites the ultrasound probe to transmit ultrasound pulses to a target to be inspected and receive ultrasound echoes from the target through the ultrasound probe to obtain ultrasound echo signals ("an ultrasonic wave transmitting/receiving control unit 4 for controlling the switching operation between transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1); 

an input device (“an operating unit 17” [0024]; Fig. 1) that receives from a user a selection of a region of interest (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]);
a shell region (region outside “the boundary portion 50” [0076]; region outside “the boundary portion 54” [0075]; Fig. 11), wherein the shell region is a region (region outside “the region outside “the boundary portion 54” [0075]; Fig. 11) of the ultrasound image obtained by subtracting the region of interest from an expanded region (an expanded region is a rectangular region in elasticity image and tomographic image of Fig. 11. Subtracting is understood as excluding the region of interest from the expanded region that contains it. Tonomura teaches an expanded region containing the region of interest and a shell region surrounding the region of interest which is viewed as a result of subtraction as representing a difference between the expanded region and the region of interest) of the region of interest or by subtracting a narrowed region of the region of interest from the region of interest; and 
an analysis unit (“elasticity information calculating unit 10,... a region-of-interest 
detecting unit 11" [0024], "The displacement measuring unit 9" [0030]; Figs. 1-2) that calculates elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in a reference region (region-of-interest 52 [0076], which is the region inside the boundary portion 50 [0076]); and elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in the shell region to obtain an analysis result ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2. “The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11); 

Tonomura does not teach a selection of a region of interest in the ultrasound image corresponding to a tissue lesion, wherein, in response to the user choosing an option to select a thickness of a shell region, the input device further receives a selection of the thickness of the shell region, wherein the shell region is a region of the ultrasound image obtained by subtracting the region of interest from an expanded region of the region of interest according to the selected thickness, or by subtracting a narrowed region of the region of interest according to 
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art.  Bocirnea teaches a selection of a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]) in the ultrasound image (“The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]) corresponding to a tissue lesion ("an annotation(s) may be utilized to define a region(s) of interest (ROI).  The ROI may be utilized by a user to identify one or more relevant features of interest within a medical image(s) (e.g., a tumor)." [0050]), wherein, in response to the user choosing an option to select a thickness (the shortest distance between the two neighboring curves in Fig. 6 set by a user as shown in Fig. 6, the thickness based on “a width” [0067]. The user selects a thickness by a “touch of a finger” [0061]) of a shell region (a region between lines 9 and 7 or between 7 and the inner line in Fig. 6), the input device further receives a selection (“The touch screen interface 54 may be configured to receive one or more indications of an input in the form of a touch point or touch event at the touch screen display 80.” [0044]) of the thickness of the shell region, wherein the shell region is a region (a region between lines 9 and 7 or between 7 and the inner line in Fig. 6) of the ultrasound image obtained by subtracting the region of interest (the region inside line 7 in Fig. 6) from an expanded region (a region inside line 9 in Fig. 6. Because the region bounded by line 9 includes the region inside line 7 in  Fig. 6, the shell region surrounding the region of interest is viewed as a result of subtraction as representing a difference between the two regions) of the region of interest according to the selected thickness (the shortest distance between the two neighboring curves in Fig. 6 set by a user, the thickness based on “a width” [0067]), or by subtracting a narrowed region (a region inside the inner line in Fig. 6) of the region of interest (A shell region is a difference between the region of interest and a narrowed region in Fig. 6) according to the selected thickness from the region of interest (“the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI and an indication that the finger is dragged across a portion of the ROI." [0058]; “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI by determining that one or more respective touch points (e.g., touch of a finger) detected at the touch screen display 80 define one or more corresponding virtual discs and that the virtual discs follow or track the movement of the touch points.  In this regard, the ROI module 78 may determine that for every change in a position of a corresponding virtual disc(s) that overlaps a contour of a ROI, the section of the contour that overlaps the corresponding virtual disc(s) is modified by the ROI module 78 so that it follows the edge of the corresponding virtual disc(s)." [0061]), wherein the shell region has the same thickness surrounding the region of interest (The region bounded by line 9 and line 7 in Fig. 6 has the same thickness surrounding the region of interest inside line 7).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to have a selection of a region of interest in the ultrasound image corresponding to a tissue lesion, wherein, in response to the user choosing an option to select a thickness of a shell region, the input device further receives a selection of the thickness of the shell region, wherein the shell region is a region of the ultrasound image obtained by 
Regarding claim 2, Tonomura modified by Bocirnea teaches the system of claim 1.
Tonomura teaches that the imaging unit comprises: an elasticity parameter calculation unit which processes the ultrasound echo signals to obtain elasticity parameters representing elasticity of the target and generates an elastic image of the target based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; "an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion or the elasticity modulus, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; Fig. 1); and an elastic image displaying unit which displays the elastic image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1).
Regarding claim 3, Tonomura modified by Bocirnea teaches the system of claim 1. Tonomura teaches that the imaging unit comprises: a two-dimensional image processing unit which processes the ultrasound echo signals to obtain a two-dimensional ultrasound image of the target ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data" [0030]; "the boundary It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 4, Tonomura modified by Bocirnea teaches the system of claim 1.
Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 5, Tonomura modified by Bocirnea teaches the system of claim 1. Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 6, Tonomura modified by Bocirnea teaches the system of claim 1. Tonomura teaches that the system is further comprising a display device which displays the 
Regarding claim 7, Tonomura teaches an ultrasound elastography method, comprising: 
transmitting ultrasound pulses to a target to be inspected, and receiving ultrasound echoes from the target to obtain ultrasound echo signals (“transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1);  
processing the ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a reception signal from the phasing and adding unit 5, and executes various kinds of signal processing such as gain correction, log correction, wave detection, edge enhancement, filter processing, etc. to construct tomographic image frame data.  The monochromatic scan converter 7 controls to read out the tomographic image frame data output from the tomographic image constructing unit 6 at a television system period to display thereof on the image display unit 15." [0028], Fig. 1);
receiving from a user (an examiner [0037]) a selection of a region of interest (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is 
providing a shell region (region outside “the boundary portion 50” [0076]; region outside “the boundary portion 54” [0075]; Fig. 11), wherein the shell region is a region (region outside “the boundary portion 50” [0076]; region outside “the boundary portion 54” [0075]; Fig. 11) of the ultrasound image obtained by subtracting the region of interest from an expanded region (an expanded region is a rectangular region in elasticity image and tomographic image of Fig. 11. Subtracting is understood as excluding the region of interest from the expanded region that contains it. Tonomura teaches an expanded region containing the region of interest and a shell region surrounding the region of interest which may viewed as a result of subtraction as representing a difference between the expanded region and the region of interest) of the region of interest or by subtracting a narrowed region of the region of interest from the region of interest; and 
 calculating elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in a reference region (region-of-interest 52 [0076], which is the region inside the boundary portion 50 [0076]) and elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in the shell region to obtain an analysis result ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as 
wherein the reference region is the region of interest (region-of-interest 52 [0076]), a region selected by the operator in the ultrasound image or a preset region ("the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2… The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17." [0037], Figs. 1, 5;  "the lower limit value X1 and the upper limit value X2 are specified for the histogram data by the operating unit 17 to create the boundary trace frame data extracting the boundary portion of the peripheral edge of the region-of-interest frame data.  However, plural upper limit values and lower limit values may be set to extract plural boundary portions and create boundary trace frame data." [0051]; Fig. 1  "As shown in FIG. 6, the boundary detecting unit 112 inputs "1" to areas having the distortion or elasticity modulus (elasticity information) corresponding to the range from the lower limit value X1 to the upper limit value X2 (region A), and inputs "0" to areas which do not correspond to the range from the lower limit value X1 to the upper limit value X2 (out of the region A), thereby creating region-of-interest frame data." [0057]; "the boundary detecting unit 112 creates region-of-interest frame data for tracing the corresponding region by using the lower limit value X1 and the upper limit value X2 set as described above, and creates boundary trace frame data." [0075], Claim 1).   
Tonomura does not teach a selection of a region of interest corresponding to a tissue lesion in the ultrasound image, providing an option for the user to select a thickness of a shell region; in response to the user choosing the option, receiving a user selection of the thickness of 
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art.  Bocirnea teaches a selection of a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]) corresponding to a tissue lesion ("an annotation(s) may be utilized to define a region(s) of interest (ROI).  The ROI may be utilized by a user to identify one or more relevant features of interest within a medical image(s) (e.g., a tumor)." [0050]) in the ultrasound image (“The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]), providing an option for the user to select a thickness (the shortest distance between the two neighboring curves in Fig. 6 set by a user as shown in Fig. 6, the thickness based on “a width” [0067]. The user selects a thickness by a “touch of a finger” [0061]) of a shell region (a region between lines 9 and 7 or between line 7 and the inner line in Fig. 6); in response to the user choosing the option receiving a user selection (“The touch screen interface 54 may be configured to receive one or more indications of an input in the form of a touch point or touch event at the touch screen display 80.” [0044]) of the thickness of the shell region, wherein the shell region is a region (a region between lines 9 and 7 or between 7 and the inner line in Fig. 6) of the ultrasound image obtained by subtracting the region of interest (the region inside line 7 in Fig. 6) from an expanded region (a region inside line 9 in Fig. 6. Because the region bounded by line 9 includes the region inside line 7 in  Fig. 6, the shell region surrounding the region of interest is viewed as a result of subtraction as representing a difference between the two regions) of the region of interest according to the selected thickness (the shortest distance between the two neighboring curves in Fig. 6 set by a user, the thickness based on “a width” [0067]), or by subtracting a narrowed region (a region inside the inner line in Fig. 6) of the region of interest (A shell region is a difference between the region of interest and a narrowed region in Fig. 6) according to the selected thickness from the region of interest (“the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI and an indication that the finger is dragged across a portion of the ROI." [0058]; “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI by determining that one or more respective touch points (e.g., touch of a finger) detected at the touch screen display 80 define one or more corresponding virtual discs and that the virtual discs follow or track the movement of the touch points.  In this regard, the ROI module 78 may determine that for every change in a position of a corresponding virtual disc(s) that overlaps a contour of a ROI, the section of the contour that overlaps the corresponding virtual disc(s) is modified by the ROI module 78 so that it follows the edge of the corresponding virtual disc(s)." [0061]), wherein the shell region has the same thickness surrounding the region of interest (The region bounded by line 9 and line 7 in Fig. 6 has the same thickness surrounding the region of interest inside line 7).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to have a selection of a region of interest corresponding to a tissue lesion in the ultrasound image, wherein, providing an option for the user to select a 
Regarding claim 8, Tonomura modified by Bocirnea teaches the method of claim 7. Tonomura teaches that processing the received ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image comprises: processing the ultrasound echo signals to obtain elasticity parameters representing elasticity of the target and generating an elastic image of the target based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; "an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion or the elasticity modulus, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" [0024]; Fig. 1); and displaying the elastic image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1).
  Regarding claim 9, Tonomura modified by Bocirnea teaches the method of claim 7.
It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 10, Tonomura modified by Bocirnea teaches the method of claim 7. Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 11, Tonomura modified by Bocirnea teaches the method of claim 7. Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 12, Tonomura modified by Bocirnea teaches the method of claim 7. Tonomura teaches displaying the analysis result (“The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 13, Tonomura teaches an ultrasound elastography system (Figs. 1-2), comprising: 
an ultrasound probe (The ultrasonic probe 1 [0025]);
a transmitting and receiving unit that excites the ultrasound probe to transmit ultrasound pulses to a target to be inspected and receives ultrasound echoes from the target through the ultrasound probe to obtain ultrasound echo signals ("an ultrasonic wave transmitting/receiving control unit 4 for controlling the switching operation between transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1);
an imaging unit that processes the received ultrasound echo signals to obtain an ultrasound image of the target and displays the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a reception signal from the phasing and adding unit 5, and executes various kinds of signal processing such as gain correction, log correction, wave detection, edge enhancement, filter processing, etc. to construct tomographic image frame data.  The monochromatic scan converter 7 controls to read out the tomographic image frame data output from the tomographic image 
an input unit (“an operating unit 17” [0024]; Fig. 1) that receives from a user a selection of a region of interest (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]);
a shell region (region outside “the boundary portion 50” [0076]; region outside “the boundary portion 54” [0075]; Fig. 11), wherein the shell region is a region (region outside “the boundary portion 50” [0076]; region outside “the boundary portion 54” [0075]; Fig. 11) of the ultrasound image obtained by subtracting the region of interest from an expanded region (rectangular region in elasticity image and tomographic image of Fig. 11) of the region of interest or by subtracting a narrowed region of the region of interest from the region of interest; and
an analysis unit (“elasticity information calculating unit 10,... a region-of-interest 
which is the region inside the boundary portion 50 [0076]) and elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in the shell region to obtain an analysis result ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2. “The histogram data" [0034].“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11); 
wherein the reference region is the region of interest (region-of-interest 52 [0076]), a region selected by an operator in the ultrasound image or a region preset by the system ("the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2… The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17." [0037], Figs. 1, 5;  "the lower limit value X1 and the upper limit value X2 are specified for the histogram data by the operating unit 17 to create the boundary trace frame data extracting the boundary portion of the peripheral edge of the region-of-interest frame data.  However, plural upper limit values and lower limit values may be set to extract plural boundary portions and create boundary trace frame data." [0051]; Fig. 1  "As shown in FIG. 6, the boundary detecting 
Tonomura does not teach an input unit that receives from a user a thickness for a shell region, and an indication of whether the shell region is to be obtained by expanding or narrowing the region of interest, wherein the shell region is a region of the ultrasound image obtained by subtracting the region of interest from an expanded region of the region of interest according to the selected thickness, or by subtracting a narrowed region of the region of interest according to the selected thickness from the region of interest.
However, Bocirnea discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art. Bocirnea teaches an input unit (“a touch screen display 80, and/or a user input interface 82” [0041], Figs. 1, 3. “The touch screen interface 54 may be configured to receive one or more indications of an input in the form of a touch point or touch event at the touch screen display 80.” [0044]) that receives from a user a thickness (thickness based on “a width” [0067]; “a condition(s) that may be monitored by the sensor 81 may include … a size of an area of the touch screen display 80 that was pressed” [0045]) for a shell region (A shell region is a region between two contours: “At operation 1015, an apparatus (e.g., ROI module 78) may define each of the regions of interest to include at least one disc including one or more contours.” [0067]; a region between lines 9 and 7 or  between 7 and the inner line in Fig. 6) of the ultrasound image (“The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]) obtained by subtracting the region of interest (the region inside line 7 in Fig. 6) from an expanded region (a region inside line 9 in Fig. 6) of the region of interest according to the selected thickness (the shortest distance between the two neighboring curves in Fig. 6 set by a user as shown in Fig. 6,, the thickness based on “a width” [0067]), or by subtracting a narrowed region (a region inside the inner line in Fig. 6) of the region of interest according to the selected thickness from the region of interest (“the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI and an indication that the finger is dragged across a portion of the ROI." [0058]; “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI by determining that one or more respective touch points (e.g., touch of a finger) detected at the touch screen display 80 define one or more corresponding virtual discs and that the virtual discs follow or track the movement of the touch points.  In this regard, the ROI module 78 may determine that for every change in a position of a corresponding virtual disc(s) that overlaps a contour of a ROI, the section of the contour that overlaps the corresponding virtual disc(s) is modified by the ROI module 78 so that it follows the edge of the corresponding virtual disc(s)." [0061]), wherein the shell region has the same thickness surrounding the region of interest (The region bounded by line 9 and line 7 in Fig. 6 has the same thickness surrounding the region of interest inside line 7).
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to have an input unit that receives from a user a thickness for a shell region, and an indication of whether the shell region is to be obtained by expanding or narrowing the region of interest, wherein the shell region is a region of the ultrasound image obtained by subtracting the region of interest from an expanded region of the region of interest according to the selected thickness, or by subtracting a narrowed region of the region of interest according to the selected thickness from the region of interest, wherein the shell region has the same thickness surrounding the region of interest, as taught by Bocirnea, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Bocirnea: [0001]).

Regarding claim 14, Tonomura modified by Bocirnea teaches the system of claim 13. Tonomura teaches that the analysis parameters comprise area (“The created region-of-interest frame data is shown in FIG. 6.  "1" is input to the areas whose distortion or elasticity modulus (elasticity information) corresponds to the range from the lower limit value X1 to the upper limit value X2 (region A), and "0" is input to areas whose distortion or elasticity modulus (elasticity information) does not correspond to the range from the lower limit value X1 to the upper limit value X2 (region other than the region A), thereby creating the region-of-interest frame data." [0039]; Fig. 6).
Regarding claim 15, Tonomura modified by Bocirnea teaches the system of claim 13. Tonomura teaches that the analysis parameters comprise elasticity histogram statistic ("As shown 
Regarding claim 16, Tonomura modified by Bocirnea teaches the system of claim 13. Tonomura teaches that the analysis parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 17, Tonomura modified by Bocirnea teaches the system of claim 1.
Additionally, Tonomura modified by Bocirnea teaches that the input device further receives a user selection (Bocirnea: “one or more indications” [0044]) of whether the shell region is to be obtained by expanding or narrowing of the region of interest (Bocirnea: “the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI and an indication that the finger is dragged across a portion of the ROI." [0058]; “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI by determining that one or more respective touch points (e.g., touch of a finger) detected at the touch screen display 80 define one or more corresponding virtual discs and that the virtual discs follow or track the movement of the touch points.  In this regard, the ROI module 78 may determine that for every change in a position of a corresponding virtual disc(s) that overlaps a contour of a ROI, the section of the contour that overlaps the corresponding virtual disc(s) is modified by the ROI 
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to have the input device that further receives a user selection of whether the shell region is to be obtained by expanding or narrowing of the region of interest, as taught by Bocirnea, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Bocirnea: [0001]).
Regarding claim 18, Tonomura modified by Bocirnea teaches the system of claim 1.
Additionally, Tonomura modified by Bocirnea teaches that the input device receives the selection of a region of interest (Bocirnea: “one or more indications” [0044]; “a region(s) of interest (ROI)" [0050]) in response to the user drawing the region of interest on the ultrasound image (Bocirnea: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]; "an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]. “As examples in which the ROI module 78 may generate or modify one or more regions of interest, consider FIGS. 4-9 described more fully below for purposes of illustration and not of limitation.  It should be pointed out that the regions of interest associated with FIGS. 4-9 may relate to an area(s) of interest at one or more respective medical images…Additionally, the generated regions of interest may be overlaid on corresponding areas of one or more medical images on a touch enabled display (e.g., touch screen display 80).” [0051]. A region of interest may be generated by the ROI module 78 in response to receipt of an indication of a touch at the touch screen display 80 of the communication device 100." [0052]).

Regarding claim 19, Tonomura modified by Bocirnea teaches the system of claim 1.
Additionally, Tonomura modified by Bocirnea teaches that the imaging unit automatically draws (Bocirnea: “examples of means for performing operations may comprise, for example, the processor 34, the processor 70 (e.g., as means for performing any of the operations described above), the region of interest module 78 and/or a device or circuit for executing instructions or executing an algorithm for processing information as described above." [0070]. Drawing is algorithm-based, i.e., automatic) the shell region on the ultrasound image according to the selected thickness (Bocirnea: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]; "an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]. “As examples in which the ROI module 78 may generate or modify one or more regions of interest, consider FIGS. 4-9 described more fully below for purposes of illustration and not of limitation.  It should be pointed out that the regions of interest associated with FIGS. 4-9 may relate to an area(s) of interest at one or more respective medical images” [0051]. “A region of interest may be generated by the ROI module 78 in response to receipt of an indication of a touch at the touch screen display 80 of the communication device 100." [0052]. “The location of the regions of interest corresponds to 
Therefore, based on Bocirnea’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to have the imaging unit that automatically draws the shell region on the ultrasound image according to the selected thickness, as taught by Bocirnea, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Bocirnea: [0001]).
Regarding claim 20, Tonomura modified by Bocirnea teaches the system of claim 1.
Tonomura teaches that the analysis result includes a comparison of the elasticity parameters (“a lower elasticity modulus” [0076]) calculated for the shell region (a region outside 52 in Fig. 11) and the elastic parameters calculated for the reference region (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion, viscosity, Poisson ratio or the like.  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]. “Here, a region-of-interest 52 is locally contained in the boundary .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura and Bocirnea as applied to claim 20, and further in view of Waki et al (US 20120269416), hereinafter, Waki.
Regarding claim 21, Tonomura modified by Bocirnea teaches the system of claim 20.
Tonomura teaches that the analysis result comprises one or more of strain, strain-time curve, velocity of shear wave, elasticity modulus (“elasticity modulus” [0076], Fig. 11), and elasticity histogram statistic (Fig. 3) between the region of interest and the shell region (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11; “An examiner arbitrarily specifies a lower limit value X1 and a upper limit value X2 of a boundary tracing range for the histogram data by using the operating unit 17… when a soft site is required to be extracted, the lower limit value X1 and the upper limit value X2 are set to a small elasticity-modulus side as shown in FIG. 3" [0036], Fig. 3).
Tonomura as modified by Bocirnea does not teach that the analysis result comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region.
However, Waki discloses methods, apparatuses and computer program products for generating regions of interest using gestures via a user interface, which is analogous art. Waki teaches that the comparison comprises an elastic ratio (“a three-dimensional elastic ratio 
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Bocirnea to have the comparison that comprises an elastic ratio, as taught by Waki, in order to for the operator to grasp quantitatively the elastic information, which indicates the hardness or softness of tissue of an object (Waki: [0012]). In the combined invention of Tonomura and Bocirnea, the analysis result comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region.


Response to Arguments
                                                         
Applicant's arguments filed 12/03/2020 have been fully considered but are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 9-16 of the REMARKS.
Claims 1-21                
The Applicant argues that “Tonomura does not involve the expansion of the region of interest as claimed in this application, and use the expanded region to remove the unexpanded 
 “the ROI module 78 may expand an ROI, shrink or remove a portion of an ROI or otherwise modify an ROI..." [0061]. “At operation 1015, an apparatus (e.g., ROI module 78) may define each of the regions of interest to include at least one disc including one or more contours.” [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793